DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 38, 46-51, 55-56, 60, 63-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggert et al. (US 2014/0114277 A1).
With regard to claim 1, Eggert discloses An auto injector for preparing or administering a medicament from a cartridge (Fig. 1-3, element 90) having a first cartridge end and a second cartridge end and having a cartridge outlet at the first cartridge end, the cartridge comprising a cartridge compartment with a first cartridge subcompartment containing a first medicament component of the medicament and a second cartridge subcompartment containing a second medicament component of the medicament (these are all part of the preamble and provide functional language to the auto injector but are not positively claimed, therefore they are not required to be taught by the prior art), the auto injector comprising: a housing (14); a cartridge receiver (50/52) with a cartridge receiver opening, the cartridge receiver being configured to receive the cartridge by insertion of the second end of the cartridge through the cartridge receiver opening; a cartridge sensor (Fig. 5, element 616/618) configured to detect reception of the cartridge in the cartridge receiver and provide a cartridge detection signal indicative of the cartridge being received in the cartridge receiver ([0067], [0068]); a drive module (624/625) coupled to move a plunger rod between a retracted plunger rod position and an extended plunger rod position ([0070]), the plunger rod being configured to move the first stopper; an orientation sensor (613/615) configured to provide an orientation signal indicative of the orientation of the cartridge when received in the cartridge receiver ([0067], [0068]); and a processing unit (700) coupled to the orientation sensor, the cartridge sensor, and to the drive module; the processing unit being configured to: - receive a first input signal; - receive the cartridge detection signal; - receive the orientation signal, - control the drive module to move the plunger rod to a mix plunger rod position following reception of the cartridge detection signal and the first input signal; and -3-Application No.: Unassigned Filing Date:Herewith - control the drive module to move the plunger rod to a prime plunger rod position following completion of movement of the plunger rod to the mix plunger rod position ([0068], [0070], [0087]-[0089]). 
With regard to claim38, Eggert discloses wherein the processing unit is further configured to: - receive a trigger event; and - control the drive module to move the plunger rod to an injection plunger rod position following reception of the trigger event after completion of movement of the plunger rod to the prime plunger rod position ([0064]).
With regard to claim 46, Eggert discloses comprising a resistance sensor configured to provide a resistance signal indicative of resistance against movement of the plunger rod, the processing unit being coupled to the resistance sensor and being configured to receive the resistance signal ([0014], [0015], [0088], element 633a and 633b).
With regard to claim 47, Eggert discloses wherein the processing unit is configured to determine an unauthorized cartridge based on the resistance signal ([0088]).
With regard to claim 48, Eggert discloses wherein the processing unit is configured to determine a cartridge parameter based on the resistance signal ([0014], [0015], [0019], [0088]).
With regard to claim 49, Eggert discloses wherein control of the drive module to move the plunger rod to the mix plunger rod position is based on the resistance signal ([0014], [0015]).
With regard to claim 50, Eggert discloses wherein the processing unit is configured to control the drive module to move the plunger rod to the mix plunger rod position only if the resistance signal indicates resistance against movement of the plunger rod above a low resistance threshold ([0014], [0015]).
With regard to claim 51, Eggert discloses comprising a first input device configured to provide the first input signal, the first input signal being indicative of a first user interaction with the first input device, the processing unit being coupled to the first input device ([0025]).
With regard to claim 55, Eggert discloses wherein control of the drive module to move the plunger rod to the prime plunger rod position is based on the orientation signal ([0067], [0068]).
With regard to claim 56, Eggert discloses wherein the processing unit is configured to control the drive module to move the plunger rod to the prime plunger rod position only if the orientation signal indicates that a tilt angle between vertical and a longitudinal axis extending along the cartridge is within 45 degrees of vertical and the cartridge outlet is in a vertical position above the cartridge compartment ([0067], [0068], [0087]).
With regard to claim 60, Eggert discloses wherein the processing unit is configured to control the drive module to move the plunger rod towards the retracted plunger rod position following completion of the movement of the plunger rod to the injection plunger rod position ([0027]).
With regard to claim 63, Eggert discloses wherein control of the drive module to move the plunger rod to the mix plunger rod position is based on the orientation signal ([0067], [0068], [0087]).
With regard to claim 64, Eggert discloses wherein the processing unit is configured to control the drive module to move the plunger rod to the mix plunger rod position only if the orientation signal indicates that a tilt angle between vertical and a longitudinal axis -7-Application No.: Unassigned Filing Date:Herewith extending along the cartridge is within 45 degrees of vertical and the cartridge outlet is in a vertical position above the cartridge compartment ([0067], [0068], [0087]).
With regard to claim 65, Eggert discloses wherein movement of the plunger rod to the mix plunger rod position locks the cartridge in the cartridge receiver ([0026]).
With regard to claim 66, Eggert discloses wherein movement of the plunger rod to the retracted plunger rod position unlocks the cartridge in the cartridge receiver ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Acker et al. (US 10,384,031 B1).
With regard to claim 39, Eggert discloses the claimed invention except for an accelerometer. 
Acker teaches the orientation sensor can be an accelerometer (Col 4, lines 39-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation sensor of Eggert to be an accelerometer as taught by Acker for the purpose of detecting movement and angle of inclination of the cartridge from the vertical position (Col. 4, lines 39-43). 
	

Claim 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Kamen et al. (US 2013/0281965 A1).
With regard to claim 40, Eggert discloses the claimed invention except for a code sensor. 
Kamen teaches comprising a code sensor configured to read a cartridge code feature and provide a code signal indicative of the cartridge code feature, the processing unit being coupled to the code sensor and being configured to receive the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]). 
With regard to claim 41, Eggert discloses the claimed invention except for the code signal. 
Kamen teaches wherein the processing unit is configured to determine an unauthorized cartridge based on the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]). 
With regard to claim 42, Eggert discloses the claimed invention except for the code signal. 
Kamen teaches wherein control of the drive module to move the plunger rod to the prime plunger rod position is based on the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]). 
With regard to claim 43, Eggert discloses the claimed invention except for the code signal. 
Kamen teaches wherein movement of the plunger rod to the prime plunger rod position has a prime plunger rod speed, and wherein the prime plunger rod speed is based on the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]).
With regard to claim 44, Eggert discloses the claimed invention except for the code signal. 
Kamen teaches wherein movement of the plunger rod to the mix plunger rod position has a mix plunger rod speed, and wherein the mix plunger rod speed is based on the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]). 
With regard to claim 45, Eggert discloses the claimed invention except for the code signal. 
Kamen teaches wherein movement of the plunger rod to the injection plunger rod position has an injection plunger rod speed, and wherein the injection plunger rod speed is based on the code signal ([0290]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the code sensor as taught by Kamen for the purpose of storing related data on the cartridge to be used by the processor to run the device and prevent incorrect dosages/medications to be delivered ([0290]). 
Claim 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Bechmann et al. (US 2014/0207106 A1).
With regard to claim 52, Eggert discloses the claimed invention except for a contact member. 
Bechmann teaches comprising a contact member movable between an extended contact member position and a retracted contact member position, the contact member (3, 600) being biased towards the extended contact member position, and the contact member being configured to be moved towards the retracted contact member position when pressed against the injection site, the contact member also being configured to provide a contact member signal indicative of position of the contact member, and wherein the processing unit is coupled to the contact member and is configured to receive the contact member signal ([0179]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the contact member as taught by Bechman for the purpose of preventing accidental needle sticks ([0179]). 
With regard to claim 53, Eggert discloses the claimed invention except for a contact member. 
Bechmann teaches the trigger event comprising the contact member signal being indicative of the contact member being in a first contact member position.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the contact member as taught by Bechman for the purpose of preventing accidental needle sticks ([0179]). 
With regard to claim 54, Eggert discloses the claimed invention except for a contact member. 
Bechmann teaches wherein the contact member is configured to be in a second contact member position if a needle cover is present on the cartridge, and the processing unit is configured to control the drive module to move the plunger rod to the mix plunger rod position based on the contact member signal.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the contact member as taught by Bechman for the purpose of preventing accidental needle sticks ([0179]). 

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Kondoh et al. (US 2014/0221925 A1).
With regard to claim 57, Eggert teaches the claimed invention except for the pre-mix plunger rod speed being faster than the mix plunger rod speed. 
Kondoh teaches wherein the processing unit is configured to control the drive module to move the plunger rod to a pre-mix plunger rod position following reception of the cartridge detection signal and the first input signal, wherein movement of the plunger rod to the pre-mix plunger rod position has a pre-mix plunger rod speed, and  -6-Application No.: Unassigned Filing Date:Herewith movement of the plunger rod to the mix plunger rod position has a mix plunger rod speed, wherein the pre-mix plunger rod speed is faster than the mix plunger rod speed ([0065], [0066], [0069]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the specific plunger speeds as taught by Kondoh for the purpose of ensuring that there is no surge in pressure when mixing the liquid elements and prevents leakage ([0069]). 

Claim 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Kamen et al. (US 2013/0281965 A1) and in further view of Lintern et al. (US 2013/0296807 A1). 
With regard claim 58 and 59, Eggert/Kamen discloses the claimed invention except for a reconstitution time. 
Lintern teaches wherein the processing unit is configured to control the drive module to move the plunger rod to the prime plunger rod position or to the injection plunger rod position only after a reconstitution time has elapsed since completion of the movement of the plunger rod to the mix plunger rod position and that the reconstitution time is based on the code signal ([0047]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the reconstitution time as taught by Lintern for the purpose of ensuring the medication is properly prepared for delivery ([0047]). 

Claim 61 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Higgins et al. (US 2009/0209883 A1). 
With regard to claim 61 and 62, Eggert discloses the claimed invention except for a dwell time. 
Higgins teaches wherein the processing unit is configured to control the drive module to move the plunger rod towards the retracted position only after a dwell time has elapsed since completion of the movement of the plunger rod to the injection plunger rod position (claim 25). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the dwell time as taught by Higgins to ensure proper delivery of the medication (claim 25). 

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Denzer et al. (US 2015/0045729 A1). 
With regard to claim 67, Eggert discloses the claimed invention except for a human growth hormone. 
Denzer teaches delivery of a human growth hormone ([0145]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the medicament of Eggert to be human growth hormone as taught by Denzer because a simple substitution is well known in the art and would not alter the overall function of the device ([0145]). 

Claim 68-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (US 2014/0114277 A1) in view of Bartlett et al. (US 2015/0088089 A1).
With regard to claim 68 and 69, Eggert discloses a cartridge but does not disclose a subcompartment. 
Bartlett teaches A cartridge for an auto injector comprising a first cartridge end and a second cartridge end and having a cartridge outlet at the first cartridge end, the cartridge comprising a cartridge compartment with a first cartridge subcompartment containing a first medicament component of the medicament and a second cartridge subcompartment containing a second medicament component of the medicament, the cartridge being configured to be received by a cartridge receiver of an auto injector according to claim 1 by insertion of the second cartridge end of the cartridge through the cartridge receiver opening of the auto injector ([0043]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the subcompartments as taught by Bartlett for the purpose of allowing for a two medications to be mixed prior to use ([0043]). 
With regard to claim 70, Eggert discloses a method of receive a first input signal; - receive the cartridge detection signal; - receive the orientation signal, - control the drive module to move the plunger rod to a mix plunger rod position following reception of the cartridge detection signal and the first input signal; and -3-Application No.: Unassigned Filing Date:Herewith - control the drive module to move the plunger rod to a prime plunger rod position following completion of movement of the plunger rod to the mix plunger rod position ([0068], [0070], [0087]-[0089]). 
However, Eggert does not disclose a cartridge having subcompartments. 
Bartlett teaches A cartridge for an auto injector comprising a first cartridge end and a second cartridge end and having a cartridge outlet at the first cartridge end, the cartridge comprising a cartridge compartment with a first cartridge subcompartment containing a first medicament component of the medicament and a second cartridge subcompartment containing a second medicament component of the medicament, the cartridge being configured to be received by a cartridge receiver of an auto injector according to claim 1 by insertion of the second cartridge end of the cartridge through the cartridge receiver opening of the auto injector ([0043]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eggert with the subcompartments as taught by Bartlett for the purpose of allowing for a two medications to be mixed prior to use ([0043]). 
With regard to claim 71, Eggert discloses wherein the processing unit is further configured to: - receive a trigger event; and - control the drive module to move the plunger rod to an injection plunger rod position following reception of the trigger event after completion of movement of the plunger rod to the prime plunger rod position ([0064]).
With regard to claim 72 and 73, Eggert discloses wherein control of the drive module to move the plunger rod to the prime plunger rod position is based on the orientation signal ([0067], [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783